Citation Nr: 1220202	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-14 647	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE


Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1973 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  On March 30, 2010, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw from appellate review his appeal of a March 2008 claim for SMP based on the need for regular aid and attendance of another person.

2.  On June 27, 2011, the Veteran filed a new claim for SMP based on the need for regular aid and attendance of another person.

3.  A September 2011 rating decision awarded the Veteran SMP based on the need for regular aid and attendance of another person.


CONCLUSION OF LAW

There remains no allegation of error of fact or law for appellate consideration of the claim for SMP based on the need for regular aid and attendance of another person.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or his/her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew the appeal of his March 2008 claim for SMP based on the need for regular aid and attendance of another person.  See statement dated on March 30, 2010.  Subsequently, he filed a new claim for SMP based on the need for regular aid and attendance of another person, which was granted by the RO in a September 2011 rating decision, effective from June 27, 2011.  The Veteran has not disagreed with the effective date of this award.  Hence, there remains no allegation of errors of fact or law for appellate consideration of the issue of entitlement to SMP based on the need for the regular aid and attendance of another person.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal of the claim for SMP based on the need for regular aid and attendance of another person is dismissed.



		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


